   Case: 3:14-cr-50005 Document #: 187 Filed: 03/29/21 Page 1 of 4 PageID #:3040




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

United States of America,                     )
                     Plaintiff,               )
v.                                            )      No. 14 CR 50005
                                              )      Judge Iain D. Johnston
Charles Dehaan,                               )
                       Defendant.             )


                         MEMORANDUM OPINION AND ORDER

        Defendant Charles Dehaan has filed motions under the First Step Act seeking a
compassionate release under 18 U.S.C. § 3582(c)(1)(A) based on his risk of complications from
COVID-19 because of his age, preexisting heart conditions, and a stroke. For the reasons that
follow, Dr. Dehaan’s motions [175] and [182] are denied.


                                        BACKGROUND

         Dr. Dehaan pleaded guilty to two counts involving a scheme to defaud Medicare, see 18
U.S.C. § 1347. At sentencing, U.S. District Judge Kapala, who has since taken inactive senior
status, calculated Dr. Dehaan’s his offense level to be 30, his criminal history category to be I,
and his advisory guidelines range to be 97 to 121 months. Dkt. 142. Judge Kapala imposed a
within guidelines sentence of 108 months’ incarceration to be served consecutive to the
sentences imposed in related state court cases involving the aggravated battery of his patients,
and ordered him to pay restitution of over $2.7 million. Dkts. 141, 142. Dr. Dehaan appealed
the district court’s calculation of his loss amount and restitution, but the Seventh Circuit
affirmed. See United States v. DeHaan, 896 F.3d 798 (7th Cir. 2018). Dr. Dehaan then filed a
motion under 28 U.S.C. § 2255 alleging ineffective assistance of counsel, but Judge Reinhard
denied the motion. See Dehaan v. United States, No. 19 CV 50077 (N.D. Ill.). Dr. Dehaan’s
projected release date is November 11, 2024. Supp. Motion [182] at 2.

         Dr. Dehaan now seeks relief under the First Step Act. See 18 U.S.C. § 3582(c)(1)(A).
Upon receipt of his initial pro se motion, the Court assigned the federal defender to assist Dr.
Dehaan, and the federal defender filed a supplement to the pro se motion. As always, the Court
thanks the federal defender for the assistance with this case. In his filings, Dr. Dehaan argues
that the Court should reduce his sentence to time served because his chronic heart disease, atrial
fibrillation, cardiac arrhythmia, and a stroke put him at an increased risk of severe illness from
COVID-19.
   Case: 3:14-cr-50005 Document #: 187 Filed: 03/29/21 Page 2 of 4 PageID #:3041




                                           ANALYSIS

        Under the First Step Act, a court may reduce a defendant’s sentence based on a motion
by either the director of the Bureau of Prisons or by the defendant himself. 18 U.S.C.
§ 3582(c)(1)(A). A reduction under § 3582(c)(1)(A)(i) may be based only on “extraordinary and
compelling reasons,” and must take into account the sentencing factors set out at 18 U.S.C.
§ 3553(a). The defendant bears the burden of establishing that he or she is entitled to
compassionate release under the First Step Act. See United States v. Gold, 459 F. Supp. 3d
1117, 1119 (N.D. Ill. 2020). Before filing such a motion, a defendant must first ask his warden
to seek a reduction on his behalf and either exhaust all administrative remedies if the request is
declined, or wait 30 days after making the request, whichever comes first. See 28 U.S.C.
§ 3582(c)(1)(A). It is undisputed that Dr. Dehaan exhausted his administrative remedies before
filing his motion under the First Step Act. Response [184] at 11.

        The Court prefaces its analysis of Dr. Dehaan’s arguments with the recognition that it, as
well as the rest of the world, is still learning about the virus and therefore, is making its best
judgments bases upon the information that is currently available. Dr. Dehaan contends that his
age, 66, and preexisting medical conditions place him at a higher risk for severe illness from the
virus that causes COVID-19. According to the Centers for Disease Control, eight out of ten
deaths from COVID-19 have been in persons 65 years or older, and so Dr. Dehaan’s age is of
concern. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-
adults.html (last visited 3/26/2021). In addition, the CDC recognizes that heart failure, coronary
artery disease, cardiomyopathies and pulmonary hypertension increase the risk of severe illness
from COVID-19, while other cardiovascular diseases and cerebrovascular diseases such as a
stroke might increase the risk. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited 3/26/2021).

        It is not clear to the Court exactly which category Dr. Dehaan’s heart conditions fall, or
whether the conditions “increase” or merely “might increase” his risk of complications from
COVID-19. But even assuming his age and cardiovascular and cerebrovascular diseases
separately or in combination do increase his risk, that does not end the Court’s inquiry. While
evaluating a motion for compassionate release, a court may take into consideration the state of
the pandemic and an institution’s efforts to contain it. See United States v. Young, 834 Fed.
Appx. 268, 269-70 (7th Cir. 2021). According to Dr. Dehaan, the government “cannot guarantee
or provide any sense of confidence that the virus will not continue to progress through the BOP.”
Motion [175] at 10. In support, he notes that the conditions at his facility, FCI Ashland, make it
impossible to follow CDC guidelines – prisons are crowded, social distancing is impossible, and
inmates share bathrooms. He also notes that at Ashland, COVID-19 infections jumped from 30
cases to over 200. Id.at 10. But as of today, Ashland reports just 3 cases among staff and zero
cases among inmates. https://www.bop.gov/coronavirus/ (last visited 3/26/2021). Therefore, the
BOP’s efforts to contain the spread of the virus at FCI Ashland appear to be successful, despite
the conditions Dr. Dehaan describes. In addition, 120 staff members and 100 inmates at Ashland
have now been fully vaccinated, id., including Dr. Dehaan, see Dkt. 186.

       In summary, the Court concludes that although the COVID-19 pandemic continues and
Dr. Dehaan’s age and heart and cardiovascular issues may increase his risk of a serious illness

                                               -2-
   Case: 3:14-cr-50005 Document #: 187 Filed: 03/29/21 Page 3 of 4 PageID #:3042




from COVID-19, the BOP has demonstrated its ability to contain the spread of the virus from
what Dr. Dehaan described as an alarming increase in cases, and a significant number of staff
and inmates, including Dr. Dehaan, have now been inoculated. As a result, he has not identified
an extraordinary and compelling reason for reducing his sentence under the First Step Act.

        But even if he had, the Court’s review of the sentencing factors set out in 18 U.S.C.
§ 3553(a) would still not favor any reduction. Under 18 U.S.C. § 3553(a), the court must impose
a sentence sufficient, but not greater than necessary, to comply with the purposes of sentencing,
which are the following:

      (A)      to reflect the seriousness of the offense, to promote respect for the law, and to
               provide just punishment for the offense;
      (B)      to afford adequate deterrence to criminal conduct;
      (C)      to protect the public from future crimes by the defendant; and
      (D)      to provide the defendant with needed educational or vocational training, medical
               care, or other correctional treatment in the most effective manner;

18 U.S.C. § 3553(a)(2). To those ends, the court must consider the following factors:

       (1)     the nature and circumstances of the offense and the history and characteristics of
               the defendant;

                       ...

       (3)     the kinds of sentence available;
       (4)     the kinds of sentence and the sentencing range established [under the Sentencing
               Guidelines];
       (5)     any pertinent policy statement [in the Sentencing Guidelines];
       (6)     the need to avoid unwarranted sentencing disparities among defendants with
               similar records who have been found guilty of similar conduct; and
       (7)     the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a)(1-7).

        Dr. Dehaan’s offenses were very serious because they involved defrauding the
government of millions of dollars, resources he used to enrich himself by diverting them away
from funding medical care to patients in need. The court also notes Dr. Dehaan’s history and
characteristics, specifically his convictions for multiple instances of aggravated battery involving
vulnerable, elderly patients. Although that conduct that was not charged in this case, it was
intertwined with his scheme to defraud. Dr. Dehaan says he is no longer a threat to others
because he no longer has the medical license that allowed him access to his victims. But a
medical license is not the only means of accessing victims.

        The Court acknowledges Dr. Dehaan’s exemplary behavior while incarcerated. The
probation department was unable to file a disciplinary report because Dr. Dehann has no
disciplinary infractions to report. Dkt. 180. Although he is already highly-educated, he has

                                                -3-
   Case: 3:14-cr-50005 Document #: 187 Filed: 03/29/21 Page 4 of 4 PageID #:3043




taken educational courses while incarcerated including Spanish, and has obtained a prison job
working as a tutor providing valuable educational opportunities to his fellow inmates.
The Court commends Dr. Dehaan on his efforts to rehabilitate himself; his work and dedication
will serve him well upon his release and reintegration into society. The Court also considers his
post-release plans, which includes living with his wife in Rockford.

       But on balance, considering both his current accomplishments as well as his history and
characteristics and the serious nature of his offense, the relevant sentencing factors do not favor
Dr. Dehaan’s immediate release. As a result, even if Dr. Dehaan had established an
extraordinary and compelling reason for reducing his sentence under the First Step Act, the
Court’s review of the sentencing factors would not leave it inclined to grant a reduction.

                                         CONCLUSION

        Because Dr. Dehaan has not established an extraordinary and compelling reason to grant
him relief, and because even if he had balancing the § 3553(a) factors would not favor his
immediate release, Dr. Dehaan’ motions for a sentence reduction under the First Step Act [175]
and [182] are denied.



Date: March 29, 2021                  By:     __________________________________________
                                              Iain D. Johnston
                                              United States District Judge




                                                -4-
